Citation Nr: 0217089	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-19 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia with instability, rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 9, 
1979 to January 21, 1980.  He has over 11 years of inactive 
military service, with active service from January 22, 1991, 
to March 18, 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1998 rating decision, by 
which the RO denied the veteran's claims for a rating in 
excess of 20 percent for a left knee disability and for 
entitlement to TDIU.  By a February 1999 action, the RO 
granted a separate 10 percent evaluation for traumatic 
arthritis of the left knee on the basis of complaints of 
pain with limitation of motion and x-ray findings of 
arthritis.  The RO also continued the 20 percent evaluation 
for the left knee chondromalacia with instability.  While 
the rating decision characterized the arthritis evaluation 
as a grant of service connection, the document also 
indicated that this award was responsive to arguments made 
during the hearing and to the promulgation of a VA general 
counsel opinion allowing separate ratings for knee 
disability such as the veteran's.  Inasmuch as the separate 
evaluation appears to be a response to the veteran's claim 
for an increased rating for left knee disability, the Board 
considers the propriety of the 10 percent rating to be on 
appeal along with the rating for chondromalacia.  Therefore, 
it is addressed herein.  


FINDINGS OF FACT

1.  The left knee chondromalacia is not manifested by more 
than moderate lateral instability or subluxation.  

2.  The left knee traumatic arthritis is manifested by pain, 
crepitus, and slight limitation of motion.

3.  The veteran completed two years of college and has on 
the job experience as an instructor welder for private 
companies.  He is not currently employed.

4.  The evidence shows that the veteran is presently unable 
to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
the veteran's left knee chondromalacia with instability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

3.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.3, 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee disability is more 
severely disabling than contemplated by the present 
evaluations and that his service-connected disabilities 
warrant entitlement to TDIU.  

Disability evaluations are determined by applying a schedule 
of ratings.  This schedule of ratings is based on the 
average impairment of earning capacity caused by a given 
disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2002).  Under the schedule of ratings, 
separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  In assessing a claim for a 
higher rating, the history of the disability should be 
considered.  See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

I.  Increased Rating for Left Knee Chondromalacia with 
Instability

Several VA examiners have evaluated the veteran's left knee 
disability.  Their examination reports reveal the following 
information regarding the severity of the veteran's 
chondromalacia with instability.  During the January 1998 
examination the veteran reported a history of falling on the 
left knee in 1979.  At the time of the examination he 
indicated he had been using a cane for about two years.  His 
knee gave out on him, especially when standing and not 
wearing a knee brace.  A physical examination showed that 
the veteran walked with a limp.  A moderate to severe 
hypertrophy was present in the knee joint.  There was no 
laxity of the medial or lateral collateral ligaments and no 
anterior or posterior drawer sign.  The veteran could stand 
and bear full weight on the left leg.  However, he was 
unable to squat or walk on his heels or toes.  

A VA examination provided in January 1999 reflected that the 
veteran reported feeling that the knee wanted to go out of 
joint whenever he turned quickly on his left foot.  The 
veteran explained that when the knee went out of joint, he 
put it back in alignment.  He reported that the knee went 
out about every one and a half to two months.  A physical 
examination showed the veteran limped on the left, but was 
able to walk on heels and toes.  There was moderate lateral 
instability of the left knee, which had a normal alignment.  

During a third VA examination provided in July 2002 the 
veteran reported increased laxity with any twisting motion, 
and occasional locking, especially when climbing stairs.  A 
physical examination revealed no deformity, deviation, or 
Baker cyst.  The veteran had a limp and used a walking cane 
to assist with ambulation.  There was no laxity or 
subluxation.  Anterior and posterior drawer tests, and 
valgus and varus stress were within normal limits.  

An August 2000 Magnetic Resonance Imaging (MRI) on the left 
knee gave the impression of no evidence of patellar 
instability.  

As noted above, the veteran's left knee chondromalacia with 
instability has been rated as 20 percent disabling under 
Diagnostic Codes 5257.  Diagnostic Code 5257 provides for 
ratings of 10, 20, and 30 percent, respectively, for slight, 
moderate, and severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  The terms "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  The use of terminology such 
as "slight" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The Board finds that the veteran's left knee chondromalacia 
with instability does not more nearly approximate the higher 
30 percent rating for severe recurrent subluxation or 
lateral instability.  While the Board acknowledges the 
veteran's complaints of increased laxity on twisting, 
occasional locking when climbing stairs, and slipping out of 
joint one to two times a month, the medical evidence does 
not support a finding of recurrent subluxation or lateral 
instability of a severe nature.  In this regard, while a 
passing reference is made to severe instability in 
outpatient treatment records, such a finding is not 
supported by the more thorough examinations.  Thus, the 
Board finds the three VA examination reports, which 
characterize the veteran's instability as no more than 
moderate, are persuasive on this point.  Consequently, the 
Board finds that a rating in excess of 20 percent is not 
warranted.  

II.  Increased Rating for Left Knee Arthritis

As previously related, the RO awarded a separate evaluation 
for traumatic arthritis in the left knee.  Separate 
evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, 38 C.F.R. § 4.14 
(2002); VAOPGCPREC 9-98; VAOPGCPREC 23-97; Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, the combined 
evaluation for the affected leg cannot exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2002).

The RO evaluated the veteran's left knee arthritis as 
traumatic arthritis under Diagnostic Code 5010 and assigned 
a 10 percent evaluation for pain associated with limitation 
of motion.  VAOPGCPREC 23-97.  Arthritis due to trauma that 
is substantiated by X-ray findings is rated under Diagnostic 
Code 5003 for degenerative arthritis.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Diagnostic Codes for limitation of motion in the knee 
are 5260 and 5261.   Under Diagnostic Code 5260, a zero 
percent rating is assigned when flexion of the leg is 
limited to 60 degrees; a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees; a 20 percent rating 
may be assigned when flexion is limited to 30 degrees; and a 
30 percent rating may be assigned when flexion is limited to 
15 degrees.

Under Diagnostic Code 5261, a zero percent rating is 
assigned when extension of the leg is limited to 5 degrees; 
a 10 percent evaluation is warranted when extension is 
limited to 10 degrees; a 20 percent evaluation is for 
application when extension is limited to 15 degrees; a 30 
percent evaluation is warranted when extension is limited to 
20 degrees; a 40 percent evaluation is for application when 
extension is limited to 30 degrees; and a 50 percent 
evaluation may be granted for extension of the leg that is 
limited to 45 degrees.

The reports of the VA examinations of the veteran's left 
knee disability reflect the following additional information 
pertinent to the evaluation of traumatic arthritis.  The 
January 1998 VA examination showed a range of motion of 0 to 
110 degrees (active and passive) with moderately severe 
range crepitation.  At that time the veteran reported 
swelling and the examination found mild swelling of the 
popliteal fossa.  The examination also revealed pain during 
full weight bearing on the left leg.  There was moderate to 
severe hypertrophy of the left knee joint and 1+ effusion of 
the knee.  As noted above, the examiner diagnosed 
degenerative joint disease with limitation of motion.  The 
January 1999 VA examination showed a range of motion from 0 
to 115 degrees, with moderate crepitation of flexion and 
extension.  The veteran was able to walk on his heels and 
toes.  Pain was noted during squatting where the knee was 
flexed to 75 degrees.  There was crepitation on passive 
motion of the patella, but no redness or warmth of the knee.  
It was enlarged, but with no effusion.  The July 2002 VA 
examination showed a range of motion from 0 to 120 degrees.  
The veteran reported on and off sharp pain in his left knee 
and a shooting pain down the lateral side of his shin.  
Intensity of the pain was 9/10 lasting on average eight to 
nine hours.  The veteran related that the precipitating 
factor for flare-ups of the left knee pain was a change of 
weather, and getting up and walking fast after sitting for a 
period of more than 15 to 20 minutes.  The examiner 
concluded that the pain caused moderate to severe functional 
impairment.  

A rating in excess of 10 percent for traumatic arthritis is 
not warranted.  The evidence does not show that the 
veteran's motion is limited to 15 degrees or more in 
extension (Diagnostic Code 5261) or 30 degrees or less on 
flexion (Diagnostic Code 5260), such as would warrant a 20 
percent rating.  During examination, pain was a limiting 
factor only as to squatting at 75 degrees of flexion.  Even 
assuming flexion limited to 75 degrees, that degree of 
limitation would not warrant an increased rating.  Given the 
assessments made regarding loss of functional ability due to 
problems such as pain, swelling and weakness, the Board 
finds that an increase is not warranted.  Although the July 
2002 examiner reported that the veteran experienced moderate 
to severe functional impairment due to pain, the Board finds 
that specific findings, such as those made relative to the 
degree of pain experienced by the veteran when performing 
activity such as a squat, to be more persuasive.  All in 
all, the Board finds that functional impairment caused by 
disabling knee symptoms other than instability is tantamount 
to disability that equates to no more than limitation of 
flexion to about 45 degrees.  Consequently, the Board is of 
the view that the factors addressed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) do not result in a higher evaluation 
based on limitation of left knee motion.  The increased 
rating claims involving the left knee are denied because the 
preponderance of the evidence is against them.

III.  TDIU

TDIU may be assigned where the schedular rating is less than 
total if the disabled person is-in the judgment of the 
rating agency-unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In addition to the left knee chondromalacia evaluated as 20 
percent disabling and the left knee traumatic arthritis 
evaluated as 10 percent disabling, the veteran is service 
connected for a cervical spine disability evaluated as 40 
percent disabling.  The combined service-connected 
evaluation is 60 percent.

In his application for TDIU the veteran reports that he 
completed two years of college.  (Other documents of record 
suggest that at least one year of the college education 
focused on vocational skills as a welder.)  The veteran's 
occupational field is that of welding.  He had been employed 
full time in this field up until November 1995.  The veteran 
reports attempting to secure employment with the VA hospital 
in Oklahoma in each of the three months preceding filing his 
application.  The positions applied for involved food 
sanitation.  

A Request for Employment Information in Connection with 
Claim for Disability Benefits (VA Form 21-4192) from two 
private companies reflect that the veteran was a full-time 
welding instructor from December 1991 until November 1995.  
A copy of a W-2 form dated in 1995 reflects wages received 
from yet another company.  

For purposes of a Social Security Administration 
Determination, in June 1998, F.C.D., M.D., reported a 
diagnosis of osteoarthritis with symptoms of pain in the 
knee, lumbar and cervical spine, and hands.  The prognosis 
was good.  The examiner wrote that the veteran can walk less 
than one block without resting, sit for an hour at a time, 
and stand for 30 minutes at a time.  He can stand for a 
total of less than two hours and sit about two hours during 
an eight-hour workday.  The veteran needed to walk for five 
minutes every 90 minutes.  The veteran is able to 
occasionally lift 10 pounds and less.  He has significant 
limitations in doing repetitive reaching, handling, or 
fingering.  The veteran is unable to do any bending or 
twisting during the workday.  The veteran is likely to be 
absent from work about three times a month.  In their June 
2001 report A.G., M.D. and K.P., ARNP, provided an 
assessment of the veteran's impairments resulting from both 
service-connected and non service-connected disabilities-
including diabetes, hypertension, emphysema, chondromalacia 
in the knees, arthralgia in the knees and left knee 
degenerative joint disease.  The report notes symptoms of 
pain severe enough to interfere with attention and 
concentration and slight limitation in the ability to handle 
stress.  The report notes an inability to walk a city block 
without rest.  He can sit for 15 minutes continuously and 
stand for 30 minutes for a total of no more than 2 hours a 
day.  He has to walk for two minutes every 30 minutes.  With 
prolonged sitting his leg should be elevated to knee level.  
The veteran could lift and carry ten pounds or less 
occasionally.  He can twist two percent of an eight-hour day 
and bend five percent of the day.  His impairments would 
cause absence from work about two times a month.  

The January 1999 VA examination report reflects complaints 
that after standing for five to ten minutes his left knee 
quivered and was not stable.  He can walk a half a block 
comfortably but then his left knee feels weak and is not as 
stable as when he started out and he rests.  The July 2002 
VA examination report reflects that the veteran retired as a 
welding instructor.  He had difficulty climbing his four 
front steps because of the left knee condition and is unable 
to do yard work.  He reports normal activities of daily 
living, but it takes him longer to do them.  The examiner 
opined that the veteran's osteoarthritis of the cervical 
spine and chondromalacia of the left knee will cause 
impaired ability to maintain employment requiring standing, 
walking or lifting.  

Taking the evidence as a whole, and according the veteran 
the benefit of the doubt, the Board finds that the veteran's 
service-connected impairments are sufficient to render it 
impossible for him to presently follow a substantially 
gainful occupation.  The evidence suggests that the veteran 
is skilled and experienced only in the field of welding and 
that he has been unsuccessful in maintaining employment in 
that line of work.  Although most reports relative to his 
ability to work refer to both service-connected and 
nonservice-connected disabilities, given the veteran's 
limited motion capabilities due to his left knee and neck, 
and because the most recent examiner has indicated that the 
veteran's employability is impaired in the very type of 
activities required by the only occupation the veteran has 
experience in, it is reasonable to conclude that he cannot 
maintain gainful employment at this point.  Therefore, the 
Board finds that the criteria for award of TDIU have been 
met.  The TDIU claim is granted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), and the 
implementing regulations.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA, among other things, modified VA's duties 
to notify and assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

In this case, the veteran's applications are complete, he 
was notified of the evidence needed to substantiate the 
claims by letters dated in January 1998 and October 2002.  
These letters indicated the evidence that the veteran needed 
to submit to substantiate the claims, as well as how VA 
would assist the veteran in obtaining evidence.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (codified as amended at 38 C.F.R. § 3.159(b) (2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the new obligations under VCAA and 
its implementing regulations by the October 2002 letter.  No 
additional notice is required.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d) (2002)).  
VA examinations have been provided to the veteran in January 
1998, January 1999, and July 2002.  Moreover, given that the 
Board is granting the veteran's claim for TDIU, further 
development of this claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided). 


ORDER

A disability rating in excess of 20 percent for left knee 
chondromalacia with instability is denied.

A disability rating in excess of 10 percent for left knee 
arthritis is denied.

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


